DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the second recirculator of claim 15 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 8-11, 14 and 16-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US PGPub 2014/0099225 to Denny (Denny hereinafter).
Regarding claim 1, Denny teaches an inter-stage coupling (e.g. first stage 3 above stage 2 in Fig. 1) for a multi-stage vacuum pump (1) comprising a first (upper) coupling face configured to be received by (i.e. at least fluidly attached to) a first adjacent stage (second stage 3 from the top of Fig. 1), a second (lower) coupling face configured to be received by a second adjacent stage (2) and a recirculator (8, 11, 12, 13, 14) comprising an inlet aperture (13) formed in the first coupling face, an outlet aperture (8) formed in the first coupling face, and a recirculation conduit (11) having a recirculation valve (14) configured to selectively fluidly couple the recirculation inlet with the recirculation outlet.
Regarding claim 2, Denny teaches that the recirculator is housed in the inter-stage coupling between the coupling faces.
Regarding claim 3, Denny teaches plates (9) to seal the adjacent stages.
Regarding claim 4, Denny teaches that the recirculation inlet aperture is located for fluid communication with an exhaust (between 8 and 13) of the first adjacent stage and the outlet is located for fluid communication with an inlet (16) of the first adjacent stage.
Regarding claim 8, Denny teaches a pressure-actuated valve (14) acuatable to couple the recirculation inlet and outlet in response to a pressure differential (paragraph 114).
Regarding claim 9, Denny teaches a valve member (sleeve 19) displaceable (paragraph 115) to couple the recirculation inlet and recirculation outlet in response to a pressure differential (paragraph 114).
Regarding claim 10, Denny teaches that the recirculation valve is configured such that the valve member is displaced by linear translation (paragraph 115).
Regarding claim 11, Denny teaches that the valve may be a piston (paragraph 126, Fig. 5).
Regarding claim 14, Denny teaches that the valve member is biased in a decoupled position 
Regarding claim 16, Denny teaches a multi-stage vacuum pump (1) comprising a first pumping stage (2), a second pumping stage (3, i.e. second stage from top), and an inter-stage coupling (e.g. first stage 3 above stage 2 in Fig. 1) comprising a first (upper) coupling face configured to be received by (i.e. at least fluidly attached to) a first adjacent stage (second stage 3 from the top of Fig. 1), a second (lower) coupling face configured to be received by a second adjacent stage (2) and a recirculator (8, 11, 12, 13, 14) comprising an inlet aperture (13) formed in the first coupling face, an outlet aperture (8) formed in the first coupling face, and a recirculation conduit (11) having a recirculation valve (14) configured to selectively fluidly couple the recirculation inlet with the recirculation outlet.
Regarding claim 17, Denny teaches coupling a first (upper) coupling face of an inter-stage coupling (first stage 3 above stage 2 in Fig. 1) to a first adjacent stage (3, second stage 3 from top of Fig. 1), coupling a second (lower) coupling face of the inter-stage coupling to a second adjacent stage (2), wherein the coupling further comprises a recirculator (8, 11, 12, 13, 14) comprising an inlet aperture (13) formed in the first coupling face, an outlet aperture (8) formed in the first coupling face, and a recirculation conduit (11) having a recirculation valve (14) configured to selectively fluidly couple the recirculation inlet with the recirculation outlet.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-7 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2013/0280062 to Suzuki et al. (Suzuki) in view of Denny.
Regarding claim 1, Suzuki teaches an inter-stage coupling (71) for a multi-stage vacuum pump (Fig. 8), comprising a first (upper in Fig. 8) coupling face configured to be received by a first adjacent stage (1C), and a second (lower) coupling face configured to be received by a second adjacent stage (1D)  Suzuki teaches that the coupling (71) defines the inlet paths of several stages of the pump.  Suzuki does not teach a recirculator.  Denny teaches a multi-stage vacuum pump generally, and particularly teaches providing each of several stages (3) with a recirculator (14, 46, 47) having a recirculation inlet aperture (bottommost indicated port 47) formed with a first stage (e.g. second stage 2 from the bottom of Fig. 8 of Denny), a recirculation outlet (bottom port of 46, not labeled), and a recirculation conduit (46) with a recirculation valve (14) therein configured to selectively couple the recirculation inlet with the recirculation outlet.  Denny teaches that this provides for greater efficiency of operation (paragraph 66).  Therefore, it would have been obvious to one of ordinary skill in the art to provide a recirculator as taught by Denny to the pump of Suzuki in order to improve its efficiency.  Thus provided, it would have been obvious to provide such a recirculator at the inter-stage coupling of Suzuki, as the inlets of several stages are accessible thereto, which would result in the recirculation inlet and outlet being formed in the first coupling face so as to recirculate fluid through the stage (1C) as taught by Denny.
Regarding claim 5, Suzuki teaches a transfer conduit (75) extending between an upper inlet and a lower outlet (see arrow F1) to deliver exhaust from the first adjacent stage (1C) to the second adjacent stage (1D).
Regarding claim 6, Suzuki teaches that the inlet aperture is downstream of the first stage (per arrow F1) and the outlet is upstream of the second stage.
Regarding claim 7, in order to accomplish the recirculation taught by Denny, the transfer conduit would necessarily be in fluid communication with the recirculation conduit, which satisfies the limitation of “shares at least a portion of the recirculation conduit”.
Regarding claim 15, it would have been equally obvious to recirculate fluid from the lower stages (1D and 1E) in order to amplify the efficiency gains taught by Denny, which would result in the claimed structure being provided to communicate with those lower stages.
Claims 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Denny as applied to claim 10 above, and further in view of US PGPub 2011/0129374 to Kamecke (Kamecke).
Regarding claim 12, Denny teaches the limitations of claim 10 as discussed above, but does not teach a valve that is displaced by rotation.  Kamecke teaches another vacuum pump with a recirculator (22) including a valve (24).  Kamecke particularly teaches that this valve is a pivoting (i.e. displaced by rotation around the pivot point, see paragraph 8) flap (28) which is advantageously short in response time (paragraph 8).  Therefore, it would have been obvious to one of ordinary skill in the art to provide a hinged flap as taught by Kamecke as the valve of Denny in order to obtain its short response time.
Regarding claim 13, Denny teaches the limitations of claim 10 as discussed above, but does not teach a valve that is a hinged flap.  Kamecke teaches another vacuum pump with a recirculator (22) including a valve (24).  Kamecke particularly teaches that this valve is a hinged (34) flap (28) which is advantageously short in response time (paragraph 8).  Therefore, it would have been obvious to one of 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP E STIMPERT whose telephone number is (571)270-1890.  The examiner can normally be reached on Monday-Friday, 8a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.